Peters, J.
The declaration presents three questions. 1. Was the defendant a “seaman or mariner” within the purview of the statute ? 2. Does the agreement made by the plaintiff with the defendant sufficiently declare the voyage and time for which he was shipped ? 3. Are the facts alleged cognizable by any court of this state ?
1. The act of Congress speaks of two classes of persons belonging to vessels, viz. officers and crew. Officers are the master and mate Mate is the first officer under the master, and is thus defined by Walker: “ The second in subordination, as the master’s mate ” The crew are styled “ seamen or mariners.” Laws U. S. vol. 1. p. 134. As the defendant contracted as mate, and signed the shipping articles as mate, he was not a seaman or mariner within the statute, nor subject to its penalties.
2. But, admitting the defendant was a mariner, the statute required the master, before he proceeded on his voyage, to make an agreement in writing with such mariner, declaring the voyage and time for which he shipped. But this voyage was from New-London to Oporto and elsewhere, without limitation of place or time. “A voyage from New-York to Curacoa and elsewhere,” says Chancellor Kent, “ means, in shipping articles, a voyage from New-York to Curacoa, and the word elsewhere, is rejected, as being void for uncertainty.” 3 Kent’s Com. 143. 1 Hall’s Am. L. J. 209.
3. The constitution declares, that “ the judicial power of the United States shall be vested in one supreme court, and in such inferior courts as the Congress may, from time to time, ordain and establish.” Art. 3. sect. 1. And the judicial power shall extend to all cases, in law and equity, arising under the constitution and laws of the United States. Art. 3. sect. 2. This case arises under a law of the United States; and is brought to recover a penalty incurred by the defendant, for a violation of *243the 5th section of an act for the government and regulation seamen in the merchants’ service. Vol. 1. p. 134. This penalty is given to the plaintiff as owner; and he is authorized to recover the same, before any court, or any justice or justices having jurisdiction for the recovery of debts to the value of ten dollars. By these are understood state courts, and state justices. This presents the important question, Can Congress vest any part of the judicial power of the United States in a state court ? This question has been answered, by the supreme court of the United Slates, in Martin v. Hunter’s Lessee, 1 Wheat. 304. 330. Congress cannot vest any portion of the judicial power of the United States, except in a court ordained and established by itself ; and no part of the criminal jurisdiction of the United States can, consistently with the constitution, be delegated to state tribunals. The reason of this is obvious. The state courts are not ordained nor established by Congress, and are not amenable to that body. The judiciary of a state is a constituent part of another and an independent sovereignty, from which they receive their authority and support ; whose laws they are bound to execute. But they are under no such obligations to the United States, whose laws they are bound to obey as citizens, but not to execute as magistrates. This point has been repeatedly decided, by state tribunals. Thus, in Scoville v. Canfield, 14 Johns. Rep. 338. the supreme court of New-York decided, that they would not enforce a penal statute of Connecticut, on the broad principle, that the courts of one state will not enforce the penal laws of another. So in an action of debt, brought by the United States, in the same ceurt, to recover a penalty incurred under the act of Congress for laying a duty on licenses to retailers of wine, &c., passed August 2nd, 1812, on a plea to the jurisdiction, Spencer, Ch. J., in delivering the opinion of the court, said: “The plea can only be supported, on the ground, that by the constitution of the United States, no state court can take cognizance of any writ in behalf of the United States, for penalties or forfeitures.” “ It cannot be doubted, that a pecuniary penalty for a violation of, or non-conformity to an act of Congress, is as much a punishment for an offence against the laws, as if a corporal penalty had been inflicted ; and as regards crimes and offences, made so by legislative enactment, the government of the United States stands in the same relation to the state governments, as any foreign government; and it is a fundament*244al maxim, that the courts of one sovereignty will not take cognizance of, nor enforce the penal code of another.” The United States v. Lathrop, 17 Johns. Rep. 4. 9. See also the authorities cited in that case.
For these reasons, I am of opinion, that the declaration is insufficient, and advise the superior court to render judgment for the defendant.
The other Judges were of the same opinion, except Brain-ard, J., who was absent.
Declaration insufficient.